Cardozo, J.
The plaintiffs are undoubtedly in a predicament, and I should be disposed to protect them if I could see any way of doing it legally.
They have collected a demand, and are called upon by two persons, both irresponsible, each claiming to be solely entitled to it, and for aught I can see, plaintiffs are in the position of any other gentlemen, who without legal right, are sued by insolvent people. If the plaintiffs made no claim to the fund, this complaint might be sustained as a bill of interpleader, and the injunction be continued. But the difficulty is that the plaintiffs want to retain out of the fund their compensation for their services, and while the holder makes any claim to the money, "he cannot have the other claimants interplead. This is the relief asked in the complaint. Indeed, I do not see what other relief could be asked.
I am very reluctant to dissolve this injunction under the circumstances, but I do not see how it can be lawfully continued.
*28After writing 'the above, I determined, on account of the . hardship of the case, and my desire to sustain the injunction if practicable, to confer with Judge Brady, who granted the temporary injunction, and after very careful examination we have both concluded that it is impossible, consistently with well established rules, to sustain the order.
Judgment dissolved, without costs.